

116 HR 614 IH: Shark Sales Elimination Act of 2019
U.S. House of Representatives
2019-01-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 614IN THE HOUSE OF REPRESENTATIVESJanuary 16, 2019Mr. Ted Lieu of California introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo prohibit the sale of shark parts, and for other purposes.
	
 1.Short titleThis Act may be cited as the Shark Sales Elimination Act of 2019. 2.Prohibition on sale of shark parts (a)ProhibitionExcept as provided in section 3, no person shall possess, offer for sale, sell, or purchase any shark part or product containing any shark part.
 (b)PenaltyFor purposes of section 308(a) of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1858(a)), a violation of this section shall be treated as an act prohibited by section 307 of that Act (16 U.S.C. 1857).
 3.Exemption for traditional fisheries, education, and scienceSection 2 shall not apply with respect to possession of a shark part that was taken lawfully under a State, territorial, or Federal license or permit to take or land sharks, if the shark part is separated from the shark in a manner consistent with the license or permit and is—
 (1)destroyed or discarded; (2)used for noncommercial subsistence purposes in accordance with State or territorial law; or
 (3)used solely for display or research purposes by a museum, college, or university, or other person under a State or Federal permit to conduct noncommercial scientific research.
 4.DefinitionsIn this Act: (1)SharkThe term shark means any species of the orders Pristiophoriformes, Squa­tin­i­formes, Squaliformes, Hexanchiformes, Lam­ni­formes, Carchariniformes, Orectolobiformes, and Heterodontiformes.
 (2)shark partThe term shark part means any shark or raw, dried, or otherwise processed detached part of a shark. 5.State authorityNothing in this Act affects any right of a State or territory of the United States to adopt or enforce any regulation or standard that is more stringent than a regulation or standard in effect under this Act.
		